DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. (US Pub No. 20160093084 A1) in view of Bourdev et al. (US Pub No. 20160180183 A1). 

Regarding Claim 1,
Sumner A method of detecting anomalous poses, comprising: detecting a living object of interest in a field of view of a video camera; (Sumner, [0013], Fig. 2A-2C, discloses rendered images of full space clothing simulations on training poses from frames of animations, according to an embodiment; pose images of person are captured)

pose vectors are obtained of joint locations) 

comparing the pose vector of the living object of interest to one or more clusters of pose vectors in a dataset of pose vectors, each cluster of pose vectors comprising one or more pose vectors generated from poses of living objects found in the field of view of the video camera; (Sumner,  [0031], [0041], discloses associated with each configuration of the skeleton of the LBS is a pose p comprising at least data for the configuration of the bones (or joints) of the skeleton. As known to those of skill in the art, a pose may comprise other data, such as velocities of the bones, and may be implemented in any of various ways. In one implementation, the pose data includes a vector j holding the angle values between two bones forming a joint;)At block 140,  a new pose of the underlying object is received for which a corresponding configuration of the surface is to be determined. The new pose is compared to the poses of the clusters, and those clusters whose poses are determined to be near to the new pose are identified; new pose vector is compared to clusters of poses to detect object in image)

 pose vectors clusters are determined)


comparing the value associated with a similarity of the pose vector of the living object to at least one of the one or more pose vectors comprising a cluster of pose vectors to a predetermined value; (Sumner, [0031], discloses at block 140, a new pose of the underlying object is received for which a corresponding configuration of the surface is to be determined. The new pose is compared to the poses of the clusters, and those clusters whose poses are determined to be near to the new pose are identified; pose vectors clusters are determined and compared with threshold)  and 

based on the comparing the value associated with the similarity of the pose vector of the living object to at least one of the one or more pose vectors comprising a cluster of pose vectors to the predetermined value, adding the pose vector to the dataset of pose vectors or generating an alert.  (Sumner, [0031], discloses At block 140, a new pose of the underlying object is received for which a corresponding configuration of the surface is to be determined. The new pose is compared to the poses of the clusters, and those new pose is added to pose vector)


Sumner does not explicitly disclose generating, by a neural network, a pose vector associated with a pose of the living object of interest; 

Bourdev discloses generating, by a neural network, a pose vector associated with a pose of the living object of interest; (Bourdev, [0041],  [0051], Fig. 4A, discloses the poselet determination module 204 can be configured to analyze one or more images, such as the first, second, and/or third images received or acquired by the media content module 104 of FIG. 1. The poselet determination module 204 can analyze the images to determine whether or not certain poselets are present, activated, and/or triggered in a particular image. In some cases, there can be a set of defined poselets. In some instances, the first set of poselets and the second set of poselets can be included within the set of defined poselets. The set of defined poselets can be associated with at least one of a body portion, a combination of multiple body portions, a front facial portion, a side facial portion, a head portion, a hair portion, a wearable article portion, a perspective, or a pose, etc. In one example, the set of defined poselets can include 150 various kinds or types of poselets, such as a frontal head poselet, a frontal shoulder poselet, and a profile head poselet, an arm poselet, etc. It is contemplated that there are numerous variations and other possibilities. Various embodiments can utilize, at least in part, the detected poselets of users within images to neural networks determine pose)

Sumner discloses the claimed invention except for the neural network. Bourdev teaches that it is known to utilize neural network to determine pose of living person from images captured as set forth. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sumner that is directed to determine pose vector of living person using neural network, as taught by Bourdev in order to accurately identify living person in images. (see Bourdev, [0029]). 

Regarding Claim 2,
The combination of Sumner and Bourdev further discloses wherein determining the value associated with the similarity of the pose vector of the living object of interest to at least one of the one or more pose vectors comprising a cluster of pose vectors comprises determining an Euclidean distance.  (Bourdev, [0052], discloses a first set of poselets (e.g., darkened elements in poselet set 414) associated with User A can be detected in the query image 412. A second set of poselets (e.g., darkened elements in poselet set 424) associated with User A can be detected in the positive image 422. A third set of poselets (e.g., darkened elements in poselet set 434) associated with User B can be detected in the negative image 432. The query image 412 including the first set of poselets can be inputted into the first neural network instance 410 and a first multi-dimensional vector 416 can be outputted. The positive image 422 including the second set of poselets can be inputted into the second neural network instance 420 and a second multi-dimensional vector 426 can be outputted. The negative image 432 including the third set of poselets can be inputted into the third neural network instance 430 and a third multi-dimensional vector 436 can be outputted. Moreover, a first distance metric (e.g., Euclidean distance) between the first multi-dimensional vector and the second multi-dimensional vector can be determined. A second distance metric between the first and third multi-dimensional vectors can also be determined; Euclidean distance between vectors is determined for pose detection). Additionally, the rational and motivation to combine the references Sumner and Bourdev as applied in claim 1 apply to this claim. 


Regarding Claim 3, 
The combination of Sumner and Bourdev further discloses wherein the Euclidean distance is determined using the pose vector of the living object of interest and a cluster center of each of the clusters of pose vectors.   (Bourdev, [0078], discloses the user profile store 736 maintains information about user accounts, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like that has been declared by users or inferred by the social networking system 730. This information is stored in the user profile store 736 such that each user is uniquely identified. The social networking system 730 also stores data describing one or more connections between different users in the connection store 738. The connection information may indicate users who have similar or common work experience, group memberships, hobbies, or educational history. Additionally, the social networking system 730 includes user-defined connections between different users, allowing users to specify their relationships with other users. For example, user-defined connections allow users to generate relationships with other users that parallel the users' real-life relationships, such as friends, co-workers, partners, and so forth. Users may select from predefined types of connections, or define their own connection types as needed. Connections with other nodes in the social networking system 730, such as non-person entities, buckets, cluster centers, images, interests, pages, external systems, concepts, and the like are also stored in the connection store 738; cluster centers are obtained for pose detection). 

Regarding Claim 4, 
The combination of Sumner and further discloses wherein if the pose vector of the living object of interest is added to the dataset of pose vectors, the pose vector is added to a cluster of the one or more clusters of pose vectors, and the cluster center of the cluster is recalculated.  (Sumner, [0031], discloses At block 140, a new pose of the underlying object is received for which a corresponding configuration of the surface is to be determined. The new pose is compared to the poses of the clusters, and those clusters whose poses are determined to be near to the new pose are identified; ) (Bourdev, [0078], discloses the user profile store 736 maintains information about user accounts, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like that has been declared by users or inferred by the social networking system 730. This information is stored in the user profile store 736 such that each user is uniquely identified. The social networking system 730 also stores data describing one or more connections between different users in the connection store 738. The connection information may indicate users who have similar or common work experience, group memberships, hobbies, or educational history. Additionally, the social networking system 730 includes user-defined connections between different users, allowing users to specify their relationships with other users. For example, user-defined connections allow users to generate relationships with other users that parallel the users' real-life  cluster centers are obtained for pose detection). Additionally, the rational and motivation to combine the references Sumner and Bourdev as applied in claim 1 apply to this claim.

Regarding Claim 5, 
The combination of Sumner and Bourdev further discloses wherein the one or more clusters of pose vectors are formed using k-means clustering of a plurality of pose vectors in the dataset of pose vectors. (Sumner, [0029], discloses at block 120, the training poses are formed into clusters, using a clustering algorithm. Examples of such clustering algorithms include the k-means, mean-shift, and expectation-maximization algorithms. The clusters may be based on a defined distance between poses. The distance between poses may be defined by the mean square norm between vectors for the locations of the respective poses; k-means clustering is determined for pose vector determination). Additionally, the rational and motivation to combine the references Sumner and Bourdev as applied in claim 1 apply to this claim.
 
Regarding Claim 6, 
The combination of Sumner and Bourdev further discloses wherein each of the one or more clusters of pose vectors is associated with a label.  (Sumner, [0045], Figure various poses are marked or labeled with difference clothing types). Additionally, the rational and motivation to combine the references Sumner and Bourdev as applied in claim 1 apply to this claim.


Regarding Claim 8, 
The combination of Sumner and Bourdev further discloses wherein determining the value associated with the similarity of the pose vector of the living object of interest to at least one of the one or more pose vectors comprising a cluster of pose vectors comprises determining a reachability distance.   (Sumner, [0008], discloses PSDB may be used to generate animation data for at least one image of the deformable surface on the underlying object having a pose not in the PSDB. The pose may be part of a sequence of poses for which an animation is to be produced. Given one such pose, a distance from the pose to each of the clusters can be determined, and only clusters within a chosen distance may be selected for use in the data generation. The local basis vectors of the selected clusters can be used as a pool from which to form an adapted basis for the pose. The adapted basis may be chosen from the pool based on the alignment of the vectors in the pool with the gradient of the energy function with respect to the all variables of the configuration of the surface; distance from pose to cluster is determined). Additionally, the rational and motivation to combine the references Sumner and Bourdev as applied in claim 1 apply to this claim.

Regarding Claim 9, 
The combination of Sumner and Bourdev further discloses wherein the reachability distance is determined using the pose vector of the living object of interest and its nearest neighboring pose vectors in each of the clusters of pose vectors.  (Sumner, [0008], discloses PSDB may be used to generate animation data for at least one image of the deformable surface on the underlying object having a pose not in the PSDB. The pose may be part of a sequence of poses for which an animation is to be produced. Given one such pose, a distance from the pose to each of the clusters can be determined, and only clusters within a chosen distance may be selected for use in the data generation. The local basis vectors of the selected clusters can be used as a pool from which to form an adapted basis for the pose. The adapted basis may be chosen from the pool based on the alignment of the vectors in the pool with the gradient of the energy function with respect to the all variables of the configuration of the surface; distance from pose to cluster is determined). Additionally, the rational and motivation to combine the references Sumner and Bourdev as applied in claim 1 apply to this claim.


Regarding Claim 11, 
The combination of Sumner and Bourdev further discloses wherein the one or more clusters of pose vectors are formed using k-means clustering of a plurality of pose k-means clustering is determined for pose vector determination). Additionally, the rational and motivation to combine the references Sumner and Bourdev as applied in claim 1 apply to this claim.

Regarding Claim 12, 
The combination of Sumner and Bourdev further discloses wherein determining the value associated with the similarity of the pose vector of the living object of interest to at least one of the one or more pose vectors comprising a cluster of pose vectors comprises determining a probability of the pose vector of the living object belonging to the cluster of pose vectors. (Sumner, [0084], discloses second criterion for ranking the elements of the pool is to give preference to vectors from clusters closer to the current pose. The score determined by the dot product with g can be scaled according to the distance of the vector to p. In one embodiment the scaling is by the inverse of the distance. Once the scores are scaled the scores are sorted, with those vectors with scores above a chosen threshold selected for inclusion in the adapted basis for p. Other selection criteria applied to the sorted scores may also be used be used, such as selecting a chosen number of vectors. The vectors for the adapted basis for p may then be formed into a basis matrix A whose columns are the vectors of the adapted basis; threshold is selected to determine probability of object classification in pose). Additionally, the rational and motivation to combine the references Sumner and Bourdev as applied in claim 1 apply to this claim.

Regarding Claim 13, 
The combination of Sumner and Bourdev further discloses wherein the probability is determined using an expectation maximization algorithm. (Sumner, [0029], discloses At block 120, the training poses are formed into clusters, using a clustering algorithm. Examples of such clustering algorithms include the k-means, mean-shift, and expectation-maximization algorithms. The clusters may be based on a defined distance between poses. The distance between poses may be defined by the mean square norm between vectors for the locations of the respective poses; expectation minimization algorithm is used to detect object). Additionally, the rational and motivation to combine the references Sumner and Bourdev as applied in claim 1 apply to this claim.

Claims 14-19 recite system with elements corresponding to the method steps recited in Claims 1-3, 8-9 and (12 and 13) respectively. Therefore, the recited elements of the system Claims 14-19 are mapped to the proposed combination in the same manner as the corresponding steps of Claims 1-3, 8-9 and (12 and 13) r respectively. Additionally, the rationale and motivation to combine the Sumner and Bourdev references presented in rejection of Claims, apply to these claims.



Claim 20 recite method with steps corresponding to the method steps recited in Claims 1. Therefore, the recited steps of the method Claim 20 are mapped to the proposed combination in the same manner as the corresponding steps of Claim 1. Additionally, the rationale and motivation to combine the Sumner and Bourdev references presented in rejection of Claims, apply to this claim.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner and Bourdev, and further in view of Williams e al. (US Pub No. 20120056800 A1). The teachings of Sumner and Bourdev are discussed previously. 

Regarding Claim 7, 
The combination of Sumner and Bourdev does not explicitly disclose wherein the pose vector of the living object of interest is associated with a time, and each of the one or more clusters of pose vectors are associated with a time period, and if the time is outside the time period associated a cluster, the cluster is not compared to the pose vector of the living object.  
Williams discloses wherein the pose vector of the living object of interest is associated with a time, and each of the one or more clusters of pose vectors are associated with a time period, and if the time is outside the time period associated a cluster, the cluster is not compared to the pose vector of the living object.  (Williamns, [0030-0032], discloses state estimate may be generated each frame (or other time period) based on raw image data, image data processed into body part proposals and/or historical state estimates. The system includes a model fitting routine for generating a plurality of candidate models, or hypotheses, and a model resolution routing for selecting one or more hypotheses estimated to be the best fit to the user position; [0032] If the probability distribution indicates that the various skeletal hypotheses are related and close to each other, this is a good indication that the skeletal hypotheses have come close to correctly modeling the true user pose for that each frame and body pose are assigned a time and time period and pose vectors are considered accordingly). 

Sumner and Bourdev discloses the claimed invention except for the object interest in time period. Williams teaches that it is known to utilize determine and designate time associated with a frame where pose vector is identified. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sumner and Bourdev that is directed to determine pose vector of living object using time period, as taught by Williams in order to accurately identify living body in images. (see Williams, [0030-0032]). 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 10: Claim 10 recite limitations – “wherein if the pose vector of the living object of interest is added to the dataset of pose vectors, the pose vector is added to a cluster of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Pinalben Patel/Examiner, Art Unit 2661